GUNTHER, Judge.
We reverse the trial court’s entry of summary judgment against Edlin Construction Company. Genuine issues of material fact remain as to whether the construction defects could have been avoided had the qualifying agent exercised due care in supervising construction, and whether the alleged negligence was the proximate cause of plaintiff’s injuries. Thus, the trial court erred in entering summary judgment against Edlin Construction Company. See Gatwood v. McGee, 475 So.2d 720, 723 (Fla. 1st DCA 1985).
REVERSED AND REMANDED.
LETTS and WALDEN, JJ., concur.